DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/18/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 2009/0050465) in view of Brimhall (US 5,396,266).
Regarding claim 11, Asada discloses a method for controlling a mobile member (20) of a handle (¶ [0016]), wherein at least one member (35) is interposed between the mobile member and a fixed element (33).
 However, Asada fails to disclose the method comprising the step of activating the at least one electroactive member to provoke a change of mechanical state of the mobile member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada’s device according to known methods to incorporate the teachings of Brimhall to use a control unit in the assembly to precisely measure and control the movement of the handle in order to provide a lightweight, sensitive, kinesthetic feedback system for enabling the operator to receive accurate sensory input from the actuator system as taught by Brimhall (C. 1, L. 62-68).
Regarding claim 12, Asada further teaches a step of detecting a position of the mobile member by the at least one electroactive member (¶ [0102]).

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833